Citation Nr: 0921196	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to February 
1992 and had subsequent unverified service in the Marine 
Corps Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran appeared before the undersigned 
Veterans Law Judge in April 2009 and delivered sworn 
testimony via video conference hearing in St. Paul, 
Minnesota.  Evidence pertinent to the matter on appeal was 
received contemporaneously with the Veteran's April 2009 
Board hearing, and the Veteran has waived initial RO 
consideration of this evidence.


FINDING OF FACT

Chronic left knee patellar tendonitis and chondromalacia have 
been continually demonstrated since the Veteran's February 
1992 discharge from service.


CONCLUSION OF LAW

Chronic left knee patellar tendonitis and chondromalacia were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the claim of 
entitlement to service connection for the claimed disability, 
any deficiency as to the Veterans Claims Assistance Act of 
2000 (VCAA) is rendered moot.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has current left knee disability 
that resulted from left knee injury sustained during his 
period of active service.

A September 3, 1991 Recruit Screening Physical Examination 
noted no left knee disability.  An October 4, 1992 entry in 
the Veteran's service treatment records noted that the 
Veteran was not to participate in physical training due to 
knee problems.

An August 1992 letter from the Veteran's private physician 
stated, in pertinent part, as follows:

[The Veteran] has chronic patellar 
tendonitis and chondromalacia patellae.  
[The Veteran] has started an extensive 
rehabilitation program, but as yet is 
restricted from running, jumping, or 
climbing.

A July 2008 private MRI of the left knee revealed mild 
tendonitis of the distal patellar tendon and mild 
chondromalacia of the patella.  

As the Veteran's left knee was not shown to be abnormal upon 
the September 1991 service examination, a normal left knee 
was demonstrated on examination for enlistment into service, 
and the presumption of soundness on induction attaches as to 
the left knee.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  

The Board notes that chondromalacia of the patella is defined 
as "the premature degeneration of the patellar cartilage, the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur."  Odiorne v. Principi, 
3 Vet. App. 456, 458 (1992) (referencing DORLANDS ILLUSTRATED 
MEDICAL DICTIONARY, pg. 326 (27th ed. 1988).  Tendonitis is 
defined as inflammation of tendons and of tendon-muscle 
attachments.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, pg. 
1670 (27th ed. 1988).

At his April 2009 Board hearing, the Veteran indicated (April 
2009 Board hearing transcript, page 4) that he first 
experienced left knee problems during boot camp and reported 
his knee problems to his "superiors."  He acknowledged that 
he was able to pass training but felt that his left knee was 
never "100 percent."  While the Veteran asserts that he did 
receive evaluation for his left knee at a medical facility 
during service (April 2009 Board hearing transcript, page 
15), he further indicated and acknowledged (April 2009 Board 
hearing transcript, page 16) that he was not treated with a 
brace, X-rays, or any medications at that time.

The Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing left knee problems during service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  When considering the Veteran's 
credible testimony in the context of the August 1992 private 
physician's letter, the Board again notes that the Veteran's 
left knee is presumed sound upon entry.  Further, in looking 
at the description of the nature of the left knee disability 
(in other words, apparently degenerative processes, or those 
from repetitive motions, as opposed to traumatic injuries) 
diagnosed by the Veteran's private physician in August 1992, 
mere months following service, the Board is unable to state 
that left knee patellar tendonitis and chondromalacia of the 
patella were not present during the Veteran's active service.  
As such, and as left knee patellar tendonitis and 
chondromalacia were not noted upon entry to service, service 
connection for left knee patellar tendonitis and 
chondromalacia is warranted.

While it may be argued that the competent evidence is in 
equipoise as to whether the Veteran has chronic left knee 
patellar tendonitis and chondromalacia related to his 
military service, in such cases, doubt is resolved in the 
Veteran's favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for chronic left knee patellar tendonitis 
and chondromalacia is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


